Citation Nr: 1307568	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  08-25 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for migraine headaches, currently rated as 30 percent disabling prior to April 8, 2008, and 50 percent disabling from April 8, 2008.

2.  Entitlement to an initial rating for PTSD, currently rated as 50 percent disabling prior to July 21, 2011 and 100 percent disabling after July 21, 2011.

3.  Entitlement to an initial rating for asthma, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from March 1979 to March 1982, from March 1982 to October 1987, from November 1992 to September 1993, and from January 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In January 2013, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for an initial rating for migraine headaches, currently rated as 30 percent disabling prior to April 8, 2008, and 50 percent disabling from April 8, 2008; an initial rating for PTSD, currently rated as 50 percent disabling prior to July 21, 2011 and 100 percent disabling after July 21, 2011; and an initial rating for asthma, currently rated as 60 percent disabling; there are no questions of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to an initial rating for migraine headaches, currently rated as 30 percent disabling prior to April 8, 2008, and 50 percent disabling from April 8, 2008; an initial rating for PTSD, currently rated as 50 percent disabling prior to July 21, 2011 and 100 percent disabling after July 21, 2011; and an initial rating for asthma, currently rated as 60 percent disabling.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.

The issues of entitlement to an initial rating for migraine headaches, currently rated as 30 percent disabling prior to April 8, 2008, and 50 percent disabling from April 8, 2008; an initial rating for PTSD, currently rated as 50 percent disabling prior to July 21, 2011 and 100 percent disabling after July 21, 2011; and an initial rating for asthma, currently rated as 60 percent disabling, were developed for appellate consideration. In correspondence dated in January 2013 and received in February 2013, the Veteran indicated that he wished to withdraw his appeal as to an initial rating for migraine headaches, currently rated as 30 percent disabling prior to April 8, 2008, and 50 percent disabling from April 8, 2008; an initial rating for PTSD, currently rated as 50 percent disabling prior to July 21, 2011 and 100 percent disabling after July 21, 2011; and an initial rating for asthma, currently rated as 60 percent disabling; therefore, those issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration on those claims. 38 C.F.R. § 20.204. Accordingly, the Board does not have jurisdiction to consider an appeal in those matters.



ORDER

The appeal for an initial rating for migraine headaches, currently rated as 30 percent disabling prior to April 8, 2008, and 50 percent disabling from April 8, 2008, is dismissed.

The appeal for an initial rating for PTSD, currently rated as 50 percent disabling prior to July 21, 2011 and 100 percent disabling after July 21, 2011, is dismissed.

The appeal for an initial rating for asthma, currently rated as 60 percent disabling is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


